Shulman, Judge.
Appellants brought an action against appellees, a television reporter and his employer, alleging that they were defamed by a news broadcast in which it was reported that "Shag” Cates, Fulton County tax assessor, had not divested himself of his real estate holdings and that "Shag” Cates held certain property jointly with close relatives, the appellants. The trial court granted appellees’ motion to dismiss for failure to state a claim, holding that the broadcast was, as a matter of law, not defamatory. We agree.
Submitted September 19,1978
Decided November 28, 1978
Rehearing denied December 20, 1978
J. Ralph McClelland, Jr., J. Ralph McClelland, III, for appellants.
Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., James C. Rawls, for appellees.
The broadcast to which appellants object, when considered as a whole, is unambiguous. It amounts to no more than a statement that "Shag” Cates, by continuing in the real estate business and by being involved in joint ownership of land with his relatives has permitted the appearance of impropriety. In the text of the broadcast is a specific disclaimer of any suggestion of actual impropriety. No conduct which may be termed illegal, dishonest or immoral is imputed to appellants. Since the broadcast is, as a matter of law, not defamatory, the trial court was correct in granting the motion to dismiss. See Coats v. Storer Broadcasting Co., 132 Ga. App. 159 (207 SE2d 657).

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.